Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered October 21, 1994, convicting him of burglary in the second degree, criminal mischief in the fourth degree, criminal possession of stolen property in the fifth degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court properly denied the defendant’s motion for a mistrial based on Police Officer Eric Wolfs testimony. Any prejudice that may have resulted was alleviated by the court’s prompt curative action (see, People v Santiago, 52 NY2d 865; People v Ortega, 224 AD2d 552; People v Reed, 176 AD2d 972).
*432The defendant’s contention that he was deprived of the effective assistance of counsel is without merit (see, People v Flores, 84 NY2d 184; People v Baldi, 54 NY2d 137; People v Nuness, 159 AD2d 970).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. O’Brien, J. P., Copertino, Thompson and Krausman, JJ., concur.